Bolster, C. J.
This is an action for a balance alleged to be dne upon a promissory note for $200. The defendant’s answer was a general denial. The plaintiff took ont an order for further particulars and the defendant in reply thereto set up a denial of signature and the Statute of Limitations. The defendant did not ask leave to amend his answer. The matter comes here solely on the refusal of a ruling requested by the defendant, — that the plaintiff cannot recover because the statute barred the action.
The purpose of the rule is to particularize issues already joined, not to enlarge those issues. If the statute had been seasonably pleaded, the plaintiff might perhaps have escaped its bar on one of several grounds. Its not being well pleaded, no evidence of that sort was necessary.
Report dismissed.